                           Case 2:19-cv-02705-SMB Document 23-1 Filed 08/29/19 Page 1 of 2



                      1
                      2
                      3
                      4
                      5
                      6
                      7
                      8
                      9
                     10
                     11
THORPE SHWER, P.C.




                     12
                     13                        IN THE UNITED STATES DISTRICT COURT
                     14                                FOR DISTRICT OF ARIZONA
                     15    Government Employees Insurance Co.,           NO. 2:19-cv-02705
                           GEICO Indemnity Co.; GEICO General
                     16    Insurance Company and GEICO                   ORDER GRANTING STIPULATION
                           Casualty Co.,                                 TO EXTEND TIME TO FILE
                     17                                                  STIPULATION OF DISMISSAL
                                                 Plaintiffs,
                     18
                           v.
                     19
                           Advantage Auto Glass, L.L.C. and
                     20    Jeremy Solheim,
                     21                          Defendants.
                     22
                     23
                     24
                     25             Having reviewed the parties’ Stipulation to Extend Time to File Stipulation to

                     26   Dismiss and good cause appearing therefore,

                     27             IT IS HEREBY ORDERED that:

                     28

                          9116200
                           Case 2:19-cv-02705-SMB Document 23-1 Filed 08/29/19 Page 2 of 2



                      1             1.   The deadline for the parties to file a stipulation of dismissal is extended
                      2   from August 29, 2019 to September 5, 2019.
                      3
                      4             IT IS SO ORDERED.
                      5
                      6
                      7
                      8
                      9
                     10
                     11
THORPE SHWER, P.C.




                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
                                                                     2
                          9116200
